DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a butterfly disc positioned within said aperture and comprising a round disc body having a first surface, … , a second surface opposite said first surface comprising a raised part extending substantially completely across said disc body about a third stem receiving bore arranged along said bore axis, said third bore behind and generally in parallel to said first surface, and a female spline positioned within said third bore centrally between a first bore opening and a second bore opening and a re-enforcement extending away at right angles to and on either side of said raised part in the region of said female spline to said outer periphery, said re-enforcement having a width greater than a length of said female spline and an outer surface forming a smooth curved transition between said raised part and said outer periphery”.  This combination of limitations is neither anticipated by, nor rendered obvious over, the prior art of record.
Claim 8 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a round disc body comprising a first surface and a second surface opposite said first surface comprising a raised part extending substantially completely across said disc body about a valve stem receiving bore behind and generally in parallel to said first surface, a female spline positioned within said bore centrally between a first bore opening and a second bore opening and a re- enforcement extending away at right angles to and on either side of said raised part in the region of said female spline to a disc body outer 
Claim 15 is indicated as allowed for claiming, along with the entirety of the claim limitations, “a lock for preventing said securing ring once installed on said central portion from being removed”.  This combination of limitations is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753